DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 1 and 3-17, renumber as 1-16 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Hallock (US 2009/0119593 A1) teaches A computer-implemented method, comprising: capturing, by a computing system, at a first point in time, one or more physical artifacts; (“Referring to FIG. 1A and 1B, in use, User 114 may place a document 116 on display 112a and User 118 may place document 120 on the display 112b. First camera 104a receives the first video image which may be transmitted to and encoded by logic device 108a via communication link 110a. The first video image is then transmitted along communication link 110c to logic device 108b. Logic device 108b may decode the first video image and transmit the first video image to display 112b to display the first video image. The first video image may also include a portion of the hand of User 114. Since the originating object, document 120, would cover the virtual image portion of the hand of User 114, only a portion of the hand of User 114 may be visible on display 112b.” [0022]) Hallock also teaches storing, by the computing system, in a virtual space, one or more digital objects, wherein one or more the digital objects correspond to one or more the physical artifacts; “FIG. 2 illustrates an example logic device. Although illustrated with specific programs 
However, claims 1 and 3-17 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “the locations are suitable for projecting representations of the one or more digital objects within the first physical space; and reconstructing, by the computing system, at a second point in time, the meeting, by projection of the representations of the one or more digital objects to the locations within the first physical space,” Claims 11 and 13 are similar in scope to claim 1, and they are allowed under similar rationale.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619